Citation Nr: 1205228	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-20 989	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an increased disability evaluation for left knee chondromalacia patella, currently evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active service from April 8, 1977 until April 29, 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Seattle, Washington Regional Office (RO).  In May 2010, the Board remanded the claim on appeal.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran underwent a VA examination in June 2010 and a Supplemental Statement of the Case was furnished to the Veteran in June 2011.  

The January 2007 rating decision also denied service connection for a low back disability, but this benefit was subsequently granted by rating decision in June 2011; a 40 percent disability rating was assigned, effective March 20, 2006.  The Veteran has not disagreed with the assigned disability rating or the effective date.  Therefore, that matter has been resolved and is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].  

Additionally, the Portland, Oregon RO has processed this case since the January 2007 rating decision of the Seattle, Washington RO.  


FINDINGS OF FACT

1.  The Veteran's left knee disability is not manifested by ankylosis; by moderate recurrent subluxation or lateral instability; by frequent episodes of locking; by flexion limited to 30 degrees or less; by extension limited to 15 degrees; nor by impairment of the tibia and fibula; nor by, evidence of degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

2.  The Veteran's left knee disability is manifested by painful limitation of flexion to 60 degrees, and extension to 3 degrees, with X-ray evidence of arthritis.
3.  The Veteran's left knee disability is manifested by slight recurrent subluxation or lateral instability.  


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an evaluation in excess of 10 percent for left knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5020, 5256-5262 (2011).

2.  For the entire period on appeal, the criteria for a separate evaluation of 10 percent for slight recurrent subluxation or lateral instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, DC 5257 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011) Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2006.  The letter advised the Veteran of the information necessary to substantiate his claims, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims and to provide testimony.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the May 2006 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

Duty to Assist

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The evidence of record contains the Veteran's post-service VA and private medical records.  The evidence of record also contains reports of VA examinations dated in June 2006, March 2009, and June 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The June 2006 and March 2009 VA examinations were inadequate.  There were no findings as to whether the Veteran's functional limitation was further limited by pain.  The June 2010 examination report obtained is thorough and contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The Board notes that the June 2010 examiner addressed the Veteran's functional limitations due to pain.  Additionally, the June 2010 examiner was provided with an accurate history, the Veteran's history and complaints were recorded, the examination report set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings.  Therefore, the Board finds the June 2010 examination to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied.  For all the foregoing reasons, the Board will proceed to the merits of the Veteran's appeal.  

Criteria & Analysis

A November 1977 rating decision granted service connection for a left knee disability, and assigned a 10 percent disability rating under Diagnostic Code 5020, effective April 30, 1977.  The Veteran filed an increased rating claim in March 2006.  

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

In a recent decision, the Court of Appeals for Veterans Claims held that 38 C.F.R. § 4.59 provided for the possibility of a rating based on painful motion of a joint, regardless of whether the disability in question was arthritis or not.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  In Burton, the CAVC found that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair.  Id., at *5.  Here, though, unlike in Burton, this is indeed being addressed but does not provide reason for increasing the ratings.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

In rating a service-connected knee disability, all applicable diagnostic codes must be considered to include Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 5260, and 5261.  In Butts v. Brown, 5 Vet. App. 532 (1993), the Court held that the selection of the proper diagnostic code is not a question of law subject to the de novo standard of review.  Accordingly, the Court held in Butts that as VA and the Board possess specialized expertise in determining the application of a particular diagnostic code to a particular condition, their determination is due greater deference.  Indeed, the Court has also held that, although the reason for the change must be explained, the VA and the Board may change the diagnostic codes under which a disability or disabilities are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran underwent a VA examination in June 2006.  He reported that the left knee completely gave out, which caused him to drop to the ground.  He stated that this happened about a dozen times a year.  He reported weakness, giving out, no control, stiffness, having to walk with leg straight, and stiffness when bending.  He stated that swelling swelled to two to three times the original size.  He reported giving way and falling to the ground.  He stated that he could not do activities he used to do due to lack of endurance.  He reported left knee pain which occurred two times a month lasting for one hour.  He stated that the pain was localized.  He reported that the pain was aching, sharp, sticking, and cramping.  He stated that the pain was at level 8 out of 10.  He reported that the pain could be elicited by physical activity and stress, and was relieved by rest.  He stated that he required bed rest at the time of pain.  He reported that his knee usually got very stiff, gave out, and seemed to swell when the weather changed.  He stated that the last time his knee gave out he fell down a flight of stairs and injured the right side of his rib cage.  He reported incapacitating episodes as often as once a month, lasting for one day.  He stated that he had 8 incidents of incapacitation for a total of 15 to 20 days over the previous year.  

Upon physical examination, the Veteran's posture and gait were within normal limits.  He did not require an assistive device for ambulation.  There was edema, tenderness, slight recurrent subluxation, and crepitus.  Flexion was to 119 degrees with pain at 100 degrees.  Extension was to 3 degrees with pain at 3 degrees.  Joint function was additionally limited by pain, lack of endurance, and incoordination after repetitive use.  Incoordination had the major functional impact.  Joint function was not additionally limited by fatigue and weakness after repetitive use.  These factors additionally limited the joint function by zero degrees.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral collateral ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was within normal limits.  X-ray findings revealed mild patellofemoral degenerative arthritis.  The examiner diagnosed left chondromalacia patella, based subjectively on recurrent left knee ache, as well as the objective factors found on examination.  The effect on the Veteran's usual occupation and daily activity was light activities and limited weight bearing to only one-third of a work day.  

VA outpatient treatment records dated in May 2008 reflect that the Veteran was assessed with degenerative changes of articular cartilage.  

The Veteran underwent another VA examination in March 2009.  He reported that treatment for the knee included steroids and that he had the knee drained many times for effusion.  He stated that he used extensive narcotics for this and a Nonsteroidal anti-inflammatory drug (NSAID).  He denied a history of hospitalization or neoplasm.  He denied deformity, decreased speed of joint motion, episodes of dislocation or subluxation, symptoms of inflammation, or flare-ups of joint disease.  He reported giving way, instability, pain, stiffness, weakness, locking episodes once or twice a year, repeated effusions, and that the condition affected the motion of the joint.  He denied constitutional symptoms or incapacitating episodes of arthritis.  He reported that he was able to stand three to eight hours, with only short rest periods.  He stated that he was able to walk one to three miles.  He reported that he always used a cane and brace.  MRI findings revealed a meniscus tear.  

Upon physical examination, a weight-bearing joint was affected.  Gait was normal.  There was no other evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  There was edema and guarding of movement.  There was no patellar crepitation or grinding.  There were no bumps consistent with Osgood-Schlatter's disease.  There was no crepitation, mass behind the knee, grinding, instability, patellar abnormality, abnormal tendons or bursae, or other knee abnormalities.  There were clicks or snaps, meniscus abnormality, and positive McMurray's test.  There was no objective evidence of pain with active motion on the left side.  Flexion was zero to 140 degrees and extension was to zero degrees.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was no ankylosis.  There was minimal effusion.  There was no knee laxity on testing.  X-ray findings revealed that the bones were normally articulated and the joint spaces were adequately maintained.  There was a tiny spur along the medial aspect of the left intercondylar notch region.  There was some slight spurring of the anterior-superior aspect of the left patella.  The examiner diagnosed left knee chondromalacia.  There were significant effects on usual occupation due to pain.  The Veteran reported missing 8 weeks of work during the previous 12-month period due to pain.  He stated that he could not sit for long.  The left knee disability had no effects on chores, shopping, exercise, feeding, bathing, dressing, toileting, and grooming; moderate effects on traveling and driving; and prevented sports and recreation.  
Private treatment records from Dr. Barbara D. Morgan dated in March 2009 reflect that the Veteran reported left knee arthritis.  The Veteran stated that he lost his balance due to his knee and fell frequently.  He reported using a cane, although he forgot to bring it with him on examination.  He stated that he had tingling in his left leg that traveled all the way down the leg.  He reported that pain was made worse by sitting.  His reflexes were 2+ for knee jerks.  Gait was essentially normal, although the Veteran appeared to be very stiff, and it was hard for him to change from lying down to standing up.  He was unable to cooperate with lying flat for purposes of examination of his leg strength, due to discomfort.  

VA outpatient treatment records dated in August 2009 reflect that the Veteran reported that his left knee gave out on him, which caused him to fall down stairs and ladders.  He reported that symptoms increased with prolonged standing, walking and sitting.  He stated that symptoms decreased with frequent change of positions, and transcutaneous electrical nerve stimulation (TENS) unit.  He reported that pain woke him up from sleep or kept him from getting to sleep.  Flexion was 4 out of 5 and extension was 5 out of 5.  In October 2009, the Veteran reported that his left knee had been giving him a lot of trouble recently.  He stated that it caused him to fall again the other day.  He reported getting a TENS unit and that he had a hinged neoprene knee support for his left knee.  He reported knee pain with exercises, which limited his ability to perform them.  

The Veteran underwent another VA examination in June 2010.  He reported sharp and aching pain, with an intensity of 8 out of 10.  He stated that the pain was associated with instability making the Veteran lose his balance and fall.  He reported that he fell about two dozen times a year.  He stated that the pain was aggravated by any kind of movement of the knee, prolonged standing, walking, cold and damp weather, and was relieved by resting, Ibuprofen, and brace.  He denied a history of hospitalization, surgery, or neoplasm.  He denied deformity, stiffness, incoordination, and locking episodes.  He reported giving way, instability, pain, weakness, decreased speed of motion, one episode of effusion, and tenderness.  He stated that the condition affected the motion of the joint.  He reported moderate weekly flare-ups lasting for hours.  He stated that there were moderate effects of flares on loss of motion or other functional impairment.  He reported that he was able to stand for 15 to 30 minutes.  He stated that he was able to walk more than one quarter mile but less than one mile.  He reported that he always used a cane or brace.  He stated that he could sit down uninterrupted, as well as drive or ride in a car, for about one to one and a half hours.  He reported that he could carry or lift about 5 pounds of weight.  

Upon physical examination, a weight-bearing joint was affected.  The Veteran's gait was antalgic with poor propulsion.  There was no other evidence of abnormal weight bearing, loss of a bone or part of a bone, or inflammatory arthritis.  There was left knee tenderness, pain at rest, and guarding of movement.  There were no bumps consistent with Osgood-Schlatter's disease.  There was no crepitation, mass behind the knee, clicks or snaps, grinding, instability, patellar abnormality, meniscus abnormality, or abnormal tendons or bursae.  There was objective evidence of pain with active motion on the left side.  Left knee flexion was zero to 60 degrees.  Extension was to zero degrees.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The examiner noted that the examination was a difficult one and the Veteran expressed severe degree of painful difficulties during range of motion examination of the left knee.  The examiner diagnosed degenerative arthritis of the left knee.  The Veteran stated that he lost two weeks of work during the previous 12-month period due to exacerbation of left knee pain.  The examiner noted that the disability had significant effects on occupation, including decreased mobility, problems with lifting and carrying, and pain, which resulted in increased absenteeism.  The other effects on occupational activities were that the Veteran could sit down uninterrupted for about one to one and a half hours.  He reported that he could walk about one block of flats at a time.  He stated that he could carry or lift about 5 pounds of weight.  The left knee disability had no effects on feeding; mild effects on bathing, dressing, toileting, and grooming; moderate effects on chores, shopping, traveling, and driving; severe effects on recreation; and prevented exercise and sports.  The Veteran had difficulty squatting, which aggravated the left knee pain.  

Under Diagnostic Code 5020, synovitis is rated as degenerative arthritis under Diagnostic Code 5003.  The Board finds that a compensable evaluation is warranted for the left knee disability throughout the claims period based on painful noncompensable limitation of motion under Diagnostic Code 5003.  Under this Code degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  Id.  Limitation of motion for the knees in this case may be rated under Diagnostic Codes 5260-5261.  See 38 C.F.R. § 4.71a (2011).

Diagnostic Code 5256 pertains to ankylosis.  The evidence of record does not indicate that ankylosis exists, and the Veteran does not appear to contend that his left knee is ankylosed.  It is clear from the ranges of motion demonstrated on examination that the left knee is not ankylosed.  Consequently, a higher rating under Diagnostic Code 5256 is not warranted.

With respect to limitation of extension of the Veteran's left knee, a higher rating under Diagnostic Code 5261 is not warranted.  In June 2006 extension was to 3 degrees with pain at 3 degrees, and at the other VA examinations and in the treatment records extension is down to 0 degrees with pain, which is the full range of motion.  Consequently, a higher rating under Diagnostic Code 5261 is not warranted.  

The Board has considered whether separate ratings could be assigned for limitation of flexion and extension that would result in a higher combined rating.  See VAOPGCPREC 9-2004.  The most severe limitation of flexion shown at any point was to 60 degrees at the June 2010 VA examination, which is a noncompensable range of motion under Diagnostic Code 5260.  

With regard to Diagnostic Code 5258, the evidence of record does not indicate frequent episodes of locking.  In March 2009, the Veteran reported locking episodes once or twice a year.  In June 2010, he denied locking episodes.  Thus, the evidence of record does not indicate frequent episodes of locking.  Therefore, the Board is unable to find that a 20 percent rating is warranted under this Code.

Diagnostic Code 5259 does not apply as there has been no finding of any removal of cartilage or any similar symptoms.

With respect to Diagnostic Code 5262, there is no suggestion that the knee disorder involves impairment of the tibia and fibula, or that there otherwise is nonunion or malunion of the tibia or fibula.  A higher rating under Diagnostic Code 5262 is not warranted.

The evidence of record does not indicate degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, along with an absence of limitation of motion.  X-ray findings in June 2006 revealed mild patellofemoral degenerative arthritis.  X-ray findings in March 2009 revealed a tiny spur along the medial aspect of the left interconylar notch region and some slight spurring of the anterior-superior aspect of the left patella.  In June 2006, the Veteran reported incapacitating episodes as often as once a month, lasting for one day, and in June 2010 the Veteran stated that he lost two weeks of work during the previous 12-month period due to exacerbation of left knee pain.  However, in March 2009, the Veteran denied incapacitating episodes of arthritis.  Moreover, as noted above, there is some limitation of motion.  Therefore, a rating in excess of 10 percent is not warranted under DCs 5003 and 5010.  




Separate Rating

With regard to Diagnostic Code 5257, the medical evidence is inconsistent as to whether the Veteran has recurrent subluxation or lateral instability of the left knee.  The June 2006 VA examiner noted that there was slight recurrent subluxation.  Moreover, at the June 2010 VA examination, the Veteran reported sharp and aching pain, with an intensity of 8 out of 10.  He stated that the pain was associated with instability making him lose his balance and fall.  He reported that he fell about two dozen times a year.  He stated that the pain was aggravated by any kind of movement of the knee, prolonged standing, walking, cold and damp weather, and was relieved by resting, Ibuprofen, and brace.  However, the Veteran denied episodes of dislocation or subluxation at the March 2009 VA examination, and the June 2010 VA examiner noted that there was no instability.  Resolving any doubt in his favor, the Board finds that the evidence supports granting a separate 10 percent rating for slight recurrent subluxation or lateral instability of the left knee.  This is based on the Veteran's credible lay statements reporting his symptoms, which are capable of lay observation in terms of how often he falls or when his knee gives out.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The DeLuca factors of pain on motion, limitation of function, fatigability, etc, also weigh in favor of a finding of a separate rating for instability.  However, there is no persuasive evidence of moderate recurrent subluxation or lateral instability.  In light of the June 2006 notation of slight recurrent subluxation, the Veteran's denial of dislocation or subluxation in March 2009, and the June 2010 reference to the left knee being stable, the Board concludes that the severity of his subluxation or instability does not rise to a moderate level.  

DeLuca

As previously noted, when evaluating musculoskeletal disabilities on the basis of limitation of motion, functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is to be considered in the determination of the extent of limitation of motion.  38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-07.  The Board finds that the present ratings take into consideration the Veteran's functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  The Board also finds that the present ratings takes into consideration the Veteran's functional loss due to pain affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  See Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294 (U. S. Vet. App. Aug. 23, 2011) (pain alone does not constitute functional loss under VA regulations).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," 38 C.F.R. § 4.40, in order to constitute functional loss.  Id.  For example, at the June 2010 VA examination, the Veteran reported decreased speed of motion.  Additionally, the June 2006 VA examination findings reflect that flexion was to 119 degrees with pain at 100 degrees and extension was to 3 degrees with pain at 3 degrees.  Thus, the Board finds that functional loss due to pain affecting some aspect of the normal working movements of the body, such as speed, has been considered and does not provide a basis for a higher rating.  Moreover, the functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination has been considered and 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-07.  

Extraschedular Considerations

The Board has considered whether referral of the case for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is warranted.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The criteria contemplate showing of, for example, pain (including the severity), and limitation of motion.  In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In sum, for the reasons and bases expressed above, the Board concludes that there is a preponderance of the evidence against the Veteran's claim of entitlement to an increased evaluation for the left knee disability.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella is denied.  

Entitlement to a rating of 10 percent for left knee instability is granted, subject to the laws and regulations governing payment of monetary benefits.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


